                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 SECURITIES AND EXCHANGE                               No: 3:18-cv-252
 COMMISSION,
                                                       Carlton W. Reeves, District Judge
                 Plaintiffs,

        v.

 ARTHUR LAMAR ADAMS AND
 MADISON TIMBER PROPERTIES, LLC,

                 Defendants.




             MEMORANDUM IN SUPPORT OF MOTION FOR CONTEMPT

       Alysson Mills, in her capacity as the court-appointed receiver (the “Receiver”) for Arthur

Lamar Adams (“Adams”) and Madison Timber Properties, LLC (“Madison Timber”), through

undersigned counsel, respectfully submits this memorandum in support of her Motion for

Contempt.


                                             FACTS

       The Court’s order

       This Court’s order dated June 22, 2018, instructed the Receiver “to determine the nature,

location, and value of all property interests” of the Receivership Estate “including but not limited

to … claims, rights, and other assets.” Doc. 33 at p. 6. These property interests are “Receivership

Property.” Id.

       The Court’s order separately “restrain[s] and enjoin[s]” any person receiving notice of the

order “from directly or indirectly taking any action or causing any action to be taken, without the
express written agreement of the Receiver” which would “dissipate or otherwise diminish the value

of any Receivership Property.” Doc. 33 at p. 11. “[S]uch prohibited actions include but are not

limited to releasing claims or disposing, transferring, exchanging, assigning, or in any way

conveying any Receivership Property.” Id.

       Finally, the Court’s order separately stays “all civil legal proceedings of any nature … or

other actions involving … any Receivership Property.” Doc. 33 at 13. The purpose of the stay is

to preserve assets that otherwise could be picked apart, to maximize funds available for equitable

distribution to victims.


       The Receivership Estate’s claims

       Among the many “claims, rights, and other assets” of the Receivership Estate that the

Receiver has identified are claims against notaries who notarized the fake deeds and promissory

notes that Madison Timber recruiters gave to their investors. These claims are Receivership

Property and belong to the Receivership Estate. At a minimum, any actions involving the notaries

in question and their employers “involve” Receivership Property and the Receivership Estate.


       Alexander Seawright’s purported release

       Nevertheless, on October 30, 2018, Alexander Seawright Timber Fund, LLC, acting under

the direction of Jon Seawright and Brent Alexander, purported to “release, acquit and forever

discharge” three notaries, the UPS store that employed them, the UPS store’s owners, and the UPS

store’s insurer from “any and all actions … in any way of [sic] growing out of … [specified] signed

notarized documents” for the sum of $100,000. On information and belief, lawyer Kim Breese

retained a substantial portion of that sum as a fee for negotiating the release.

       Jon Seawright, Brent Alexander, and their lawyer Kim Breese unquestionably had notice

of this Court’s order. The Court’s order was well-publicized in the Jackson, Mississippi, area.
Moreover the Receiver formally served Jon Seawright and Brent Alexander with a copy of the

Court’s order on October 1, 2018, along with a demand for documents. (Indeed, the purported

release was in the documents Jon Seawright and Brent Alexander finally produced to the Receiver

on November 9, 2018.)

       It is widely known that Jon Seawright and Brent Alexander induced dozens of persons to

invest in Madison Timber. In exchange, they and their Alexander Seawright companies received

“commissions” from Adams and Madison Timber that were paid with proceeds of the Madison

Timber Ponzi scheme.

       It is bold of any Madison Timber recruiter to purport to release claims involving the

Receivership Estate without even inquiring whether the Receivership Estate has any position on

the matter. It is even bolder that Jon Seawright and Brent Alexander, themselves facing potential

liability for their roles in the Madison Timber Ponzi scheme, purport to release for the sum of

$100,000 valuable claims against a UPS store whose employees notarized the fake deeds and

promissory notes that Jon Seawright and Brent Alexander turned around and gave to their own

investors.

       The Court’s stay is intended to preserve assets that otherwise could be picked apart, to

maximize funds available for equitable distribution to victims—but it is also intended to ensure

that interested parties (here Jon Seawright and Brent Alexander) cannot compromise valuable

claims without the Receiver’s input.


                                         ARGUMENT

       To hold a party in contempt, a receiver “must establish by clear and convincing evidence

that ‘(1) a court order was in effect, (2) the order required specified conduct by the respondent,

and (3) the respondent failed to comply with the court’s order.’” United States v. City of Jackson,
Miss., 359 F.3d 727, 731 (5th Cir. 2004). “‘[I]n civil contempt proceedings the question is not one

of intent but whether the alleged contemnors have complied with the court’s order.’” Jim Walter

Res., Inc. v. Int'l Union, United Mine Workers of Am., 609 F.2d 165, 168 (5th Cir. 1980) (quoting

United States v. Ross, 243 F. Supp. 496, 499 (S.D.N.Y. 1965)).

       The undisputed facts are that (1) the Court’s order was in effect; (2) Jon Seawright and

Brent Alexander received a copy of the Court’s order; (3) the Court’s order “restrain[s] and

enjoin[s]” any person receiving notice of the order “from directly or indirectly taking any action

or causing any action to be taken, without the express written agreement of the Receiver” which

would “dissipate or otherwise diminish the value of any Receivership Property”; (4) separately the

Court’s order expressly stays “all civil legal proceedings of any nature … or other actions

involving … any Receivership Property”; and (5) Jon Seawright and Brent Alexander violated the

Court’s order by purporting to release claims that unquestionably “involve” Receivership Property

and the Receivership Estate.


                                        CONCLUSION

       This motion is intended to advise the Court of these developments, recently discovered by

the Receiver. In view of the foregoing, the Court may hold Alexander Seawright Timber Fund,

LLC, Jon Seawright, and Brent Alexander in contempt. The Receiver takes no position on what

sanction would be appropriate to remedy their disregard of a court order.

   The Receiver submits that the injury to the Receivership Estate can be cured by entry of an

order that:

   •   commands Alexander Seawright Timber Fund, LLC, Jon Seawright, and Brent Alexander
       to turnover to the Receivership Estate any money they received in exchange for their
       purported release;

   •   commands Kim Breese to turnover to the Receivership Estate any money he retained for
       his negotiation of the purported release;
   •   declares the release non-binding on the Receiver and the Receivership Estate; and

   •   commands Alexander Seawright Timber Fund, LLC, Jon Seawright, and Brent Alexander
       to pay the Receivership Estate’s attorneys fees and costs in litigating this matter.




November 19, 2018
Respectfully submitted,

 /s/ Lilli Evans Bass                           /s/ Brent B. Barriere
 BROWN BASS & JETER, PLLC                       FISHMAN HAYGOOD, LLP
 Lilli Evans Bass, Miss. Bar No. 102896         Brent B. Barriere, Primary Counsel
 1755 Lelia Drive, Suite 400                    201 St. Charles Avenue, Suite 4600
 Jackson, Mississippi 39216                     New Orleans, Louisiana 70170
 Tel: 601-487-8448                              Tel: 504-586-5253
 Fax: 601-510-9934                              Fax: 504-586-5250
 bass@bbjlawyers.com                            bbarriere@fishmanhaygood.com
 Receiver’s counsel                             Receiver’s counsel
                                 CERTIFICATE OF SERVICE

       I certify that I electronically filed the foregoing with the Clerk of Court using the ECF

system which sent notification of filing to all counsel of record.


       In addition, I have separately emailed a copy of the foregoing to:

                                         Jon D. Seawright
                                         Brent Alexander
                                     Alexander Seawright LLC
                                       One Eastover Center
                                    100 Vision Drive, Suite 400
                                    Jackson, Mississippi 39211

                                         Jon D. Seawright
                                         Brent Alexander
                                          Baker Donelson
                                       One Eastover Center
                                   100 Vision Drive, Suite 400
                                    Jackson, Mississippi 39211
                                 jseawright@bakerdonelson.com
                                 balexander@bakerdonelson.com

                                    Frank C. “Kim” Breese, III
                                 800 Woodlands Pkwy., Suite 103
                                  Ridgeland, Mississippi 39157
                                       kim@breeselaw.com

                                        R. David Kaufman
                                        The Brunini Firm
                                      190 East Capitol Street
                                 The Pinnacle Building, Suite 100
                                   Jackson, Mississippi 39201
                                     dkaufman@brunini.com



       Date: November 19, 2018                        /s/ Lilli Evans Bass
